ORDER

PER CURIAM.
The Department of Social Services, Family Support Division, appeals from the trial court’s judgment denying its post-judgment motion to intervene in a paternity action. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).